Per Curiam.
McGriff brought assumpsit against Stowers to recover compensation “for procuring and finding a purchaser for * * * property, at no particularly stated price,” “for which services the defendant promised to pay to the plaintiff the sum of five hundred dollars.” There was judgment for plaintiff and the defendant took writ of error. The evidence for the plaintiff below does not show with any degree of definiteness that he found or procured a purchaser for the property, while the evidence for the defendant below is positive, definite and preponderating that the plaintiff did not find the purchaser. The letter from the purchaser to the plaintiff dated several months before the promise sued on was made, has no reference to the purchase of property and the testimony for the plaintiff does not connect *264the letter with the transaction in litigation. The entire evidence indicates that the jury did not give due consideration to the testimony.
The judgment is reversed.
Taylor, C. J., and Shackleford, Cockrell, Whitfield and Ellis, JJ., concur.